               4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 1 of 14 - Page ID # 1


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                                       UNITED STATES DISTRICT COURT
                                                                        for the

                                                                       District of

                                                                           Division


                                                                                  Case No.
                                                                           )

Sa          k£fLCt             ~-on~
                                   _ s_ _
                              Plaintijf(s)
                                                                           )
                                                                           )
                                                                           )
                                                                                              (lo be filled in by the Clerk's Office)



(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,           )      Jury Trial: (check one) ~ Yes         D     No
please write "see al/ached" in the space and allaclz an additional         )
page with the full list of names.)                                         )                                                     _.,       1..1
                                 -v-
                                                                           )                                                     =
                                                                                                                                 r-.:,
                                                                                                                                           -  c
                                                                                                                                           U').

                                                                           )                                                     '-        ~~
                                                                           )                                                     -C:... n
                                                                                                                                 ...r-
                                                                                                                                           o
                                                                                                                                        --jc.n
L-iV: -fUl___(J_~b 'k ~ }(_4--Defendant(s)
                                                                           )
                                                                           )
                                                                                                                                   I
                                                                                                                                 r,.,      C)~~
                                                                                                                                           -,,::::,,
                                                                                                                                           Z0o
                                                                                                                                                  -rr,

(Write the full name of each defendant who is being sued. If the           )                                                     "::J:::
                                                                                                                                 (..,::,
                                                                                                                                           !Tl--1
                                                                                                                                           me,
                                                                                                                                           ::oo
names of all the defendants cannot fit in the space above, please          )                                                               ;:.,,c
write "see al/ached" in the space and attach an additional page                                                                            (/}:;:::;
with the full list of names.)
                                                                           )                                                     0
                                                                                                                                 "-        ..
                                                                                                                                           A-



                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address


          B.        The Defendant(s)

                    Provide the infonnation below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                             Page I of 6
             4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 2 of 14 - Page ID # 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Defendant No. 1
                               Name
                               Job or Title (if known)
                               Street Address        '
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                    Defendant No. 2
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                    Defendant No. 3
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                    Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                                                                -------------
                               Telephone Number
                                                                -------------------------
                               E-mail Address (i(known)




                                                                                         Page 2 of 6
               4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 3 of 14 - Page ID # 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is


                               Name
                               Street Address
                               City and County
                                                                -°~
                                                                  ~~------- ---
                               State and Zip Code
                                                                  NE. ~\_()~~~ - - - - - - -
                               Telephone Number


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):


                 ~               Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, ) ou must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                  D              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.


                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                  D              Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letterfrom the Equal Employment
                                 Opportunity Commission.)


                  □              Other federal law (specify the federal law):



                  □              Relevant state law (specifv, if known):



                  □              Relevant city or county law (specify, if known):




                                                                                                                            Page 3 of 6
               4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 4 of 14 - Page ID # 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



III.      Statement of Claim

          Write a sh01t and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply) :


                                          Failure to hire me.
                                          Termination of my employment.
                                          Failure to promote me.
                                          Failure to accommodate my disability.
                                          Unequal terms and conditions of my employment.
                                          Retaliation.                  c-(r\.Ov~o.....Q..     ~+u ~
                                          Otheracts(spec(fo.) :_    \L\ ~6 D\~                      ~\\4-,-e_..S   j   ~Y):\\\(__
                                          (Note: Only those grounds raised in the charge filed with the Equal 'Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occun-ed on date(s)

                        ~     \ £10c3t:> -                      q ~D~\
        C.          I believe that defendant(s) (check one):                                  \IV \
                            ~             is/are still committing these acts against me.
                            D             is/are not still committing these acts against me.


        D.          Defendant(s) discriminated against me based on my (check all 1ha1 apply and explain):
                                          race
                                          color
                                          gender/sex
                                          religion
                                          national origin
                                          age (vear of birth)                   (only when asserting a claim of age discrimination.)
                                          disability or perceived disability (specify disabilily)



        E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                              Page 4 of 6
             4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 5 of 14 - Page ID # 5


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          +-         ~~~ u"'-\o..u~\~                          ~Y"Y'·,~c}..          c~             b~~-w
       ""-'\         '(Y'\-0.,~~                 S~¼s1 R-6..L....e_.1 ~~                         ~Y'..~~,c.,
         ~"'b ~.....,- ..,_..........\)          t...-'-.~ \~v~~ P~"'-~~c... ~c..h~\~ ·
         .....,,...._ ' \ <z,-L\ ~ OA..b.. ~'\                  C....'--'., \ ~ ~ h .   "'-~
        ~,$0-..,'o, \,~~'s.


                    (Note: As additional support for the facts of.) our claim, you may al/ach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Oppottunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)




        B.          The Equal Employment Opp01tunity Commission (check one) :
                                          has not issued a Notice of Right to Sue letter.
                                          issued a Notice of Right to Sue letter, which I received on (date)   ;:;!> } lQ, l d-9~ \
                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                            ~             60 days or more have elapsed.
                            D             less than 60 days have elapsed .

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to ac\ual or punitive
        money damages. ~'t..- ~ 'N"\. ~ ~ ~ ~~ CS,\.)~~ ',
                     P°''"   &~c.er,r\_~ ) opp'l'€..~l0tlj
                                        C>..~~

                 \t,~'o ~ ~ \ ~ · ~\De.-~ -\--D \\ve__
                  \ V'..    ,p~~- w·A-¼ ..\--u.m ~ ' \O..~
                      w \ c)__\'i::,Qb, \'"'-'~ . -1\-o-\\-.o i                              CAAX.t-e...~ i
                                                                                                                          Page 5 of 6
                                                                      cD '°"b~+--e-s ·
             4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 6 of 14 - Page ID # 6

Pro Se 7 (Rev. 12/1 6) Complaint for Employment Discrinunation


      ~ o...~ V-- +¼~                                Lev,-\-         4--{:)   h-.J;L\ p   ~--e... ~cl. ~~
               0\.)~~,L~ ,Y\.-\-'L-\~ G ~ ' & < s , ~
       ~"..\~ 4=--ind
      ~~+:o~~· uY°'-e..."""-'P\~'1r-n~-\- Cv\.d ¼-e..0~ " ' N r ~
       ~~ V\.u-\- be-~Y'-                          e.A-S>\.f•    :+- \..,vOv-\l-e_ol   C\. C..CA.<~Y- LA->)   c;.~"'t.--e.. c;.
        ~ \ t> '-\ ~~ ~-C:-CY -L +-\,.., S ~ y::::> \ 6 ':-} ~                                 ls c\ \CS Df"t ~ , T'\. l-\,~ , Ci "1
        - --1"'-~c,._S::,_S_~ v . . - h ~ V\_ '1-~                                ""'"~l- b~~                    .         .
VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I ce11ify to the best of my knowledge, infonnation,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary supp011 after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.           For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case- related papers may be
                     served. I understand that my failure to keep a cmTent address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:            ~ \o>)~~,
                     Signature of Plaintiff
                     Printed Name of Plaintiff           - -~- -
                                                               - ~ = ~~~A~-0~6~~~ ~ =-~~
                                                                                      --
        B.           For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Finn
                     Street Address
                                                                        - - - - - - - - - - - - - - - - - --
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                         Page 6 of 6
 4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 7 of 14 - Page ID # 7


              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                             Kansas City Area Office
                                                                                              Gateway Tower II
                                                                                    400 State Avenue, Suite 905
                                                                                        Kansas City, KS 66101
                                                                     Intake Information Group: (800) 669-4000
                                                                Intake Information Group TTY: (800) 669-6820
                                                                       Kansas City Status Line: (866) 408-8075
                                                                        Kansas City Direct Dial: (913) 551-5655
                                                                                           FAX (913) 551-6957
                                                                                       Website: www.ecoc.gov


Sakena Jones
870 S 38 th Street Court
Lincoln, NE 68510


Re: Sakena Jones vs. Live on Nebraska
Charge No.: 563-2021-00094


Dear Ms. Jones:

I have reviewed the documents that you recently provided, and they reveal no new information
that supports your charge allegations and/or change the recommendation for closure. Based on
my analysis of the material which was presented by you, I have concluded that it is unlikely that
additional investigation would result in a finding that the law (TVII & ADAAA) was violated, as
you alleged in the above referenced charge.

This determination concludes the processing of your charge. This finding does not certify that
the employer is in compliance with the law. A Notice of Right to Sue is enclosed along with the
approved dismissal document. The Notice provides you with the opportunity to pursue your case
in federal district court, should you disagree with EEOC's determination.

Should you decide to pursue your case in federal court, you must do so within 90 days from the
date on the enclosed Notice of Right to Sue.


                                                           Sincerely,
                                                           Jtepha11ie w1ltia111s
                                                           Stephanie Williams
                                                           Federal Investigator
Date March 2, 2021
              4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 8 of 14 - Page ID # 8


EEOC FOffll 161 (11/2020)                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                   DISMISSAL AND NOTICE OF RIGHTS
To:    Sakena Jones                                                                          From:         Kansas City Area Office
       870 S 38th Street Court                                                                             Gateway Tower II
       Lincoln, NE 68510                                                                                   400 State Avenue, Suite 905
                                                                                                           Kansas City, KS 66101



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENT/AL (29 CFR §1601.7(a))
EEOC Charge No.                                  EEOC Representative                                                               Telephone No.
                                                 Stephanie A. Williams,
563-2021-00094                                   Investigator                                                                      (913) 340-8832
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


      D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
      W           The EEOC issues the following detennination: The EEOC will not proceed further with its investigation and makes no
                  detennination about whether further investigation would establish violations of the statute. This does not mean the claims
                  have no merit. This detennination does not certify that the respondent is in compliance with the statutes. The EEOC
                  makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
      D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D           Other (briefly state)

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.


                                          Alfre d C. K•I.Oil
                                                                                   DlglUllly signed by Alfred C. Kirk Jr.
                                                             btb2                 1fQ,'ff'{h(!Jr~mf"sgfffRC.~nsasCltyArH
                                                        I I\ J 1 ~-·oTrlce, ouw~peivlsoryTnvesdgator (Enforcement
                                                                                   Supervisor), emall=Alfred.klrkoeeoc.gov, o-US
                                                                                   Date: 2021.03.02 08:20:18 .Q6'00'
                                                                                                                                   March 2, 2021
Enclosures(s)                                                                                                                            (Date Issued)
                                                                   Natascha Deguire,
                                            For:                  Area Office Director
cc:
            Bryn Schoening
            Director of Human Resources
            LIVE ON NEBRASKA
            3867 Leavenworth St
            Omaha, NE 68105
        4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 9 of 14 - Page ID # 9

Endosure with EEOC
Form 161 (11/2020)
                                            INFORMATION RELATED TO FILING SUIT
                                          UNDER THE LAWS ENFORCED BY THE EEOC
                              (This infonnation relates to filing suit in Federal or State court under Federal law.
                     If you also plan to sue claiming violations of State law, please be aware that time limits and other
                            provisions of State law may be shorter or more limited than those described below.)



PRIVATE SUIT RIGHTS                   Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                      the Genetic Information Nondiscrimination Act (GINA), or the Age
                                      Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS              -    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                    Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                           -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                     IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
       4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 10 of 14 - Page ID # 10


NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other        ADA         related     publications,    available       at
http://www.eeoc.gov/Iaws/types/disability regulations.cfm.

"Actual" disability or a "record of' a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record of' a disability):

 ► The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
 ► In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
 ► Only one major life activity need be substantially limited.
 ► With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
   measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
 ► An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
 ► An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

"Regarded as" coverage:
 ► An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
 ► "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 ► The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 ► A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    "regarded as" definition of"disability."

Note: Although the amended ADA states that the definition of disability "shall he construed broadly" and
"should not demand extensive analysis," some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.cfin.
          4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 11 of 14 - Page ID # 11


EEOC Form 5 (11/09)

                                                                                                                              Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
                                                                                                                              No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form.
                                                                                               □     FEPA
                                                                                               lK)   EEOC                      563-2021-00094
                                     NEBRASKA EQUAL OPPORTUNITY COMMISSION                                                                  and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                               Home Phone                  Year of Birth

 SAKENAJONES                                                                                          (402) 992-8588                       1985
Street Address                                                         City, State and ZIP Code

870 S 38TH STREET COURT, LINCOLN,NE 68510

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                 No. Employees. Members            Phone No.

LIVE ON NEBRASKA                                                                                          15 - 100              (402) 773-1800
Street Address                                                         City, State and ZIP Code

3867 LEAVENWORTH ST, OMAHA, NE 68105

Name                                                                                                 No. Employees, Members            Phone No.


Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                         DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                   Earliest             Latest
 [I] RACE             □    COLOR         □     SEX      □      RELIGION     □       NATIONAL ORIGIN           09-11-2020              09-30-2020
       00    RETALIATION         □       AGE   00    DISABILITY        □      GENETIC INFORMATION
              □        OTHER (Specify)                                                                              □         CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
 I was employed by the above named employer. My last position held was Family Services
 Coordinator.

 On or about September 11, 2020, I informed the Family Services Manager that I my childcare
 worker had been exposed to Covid-19 so she could not take care of my children that day.
 Normally, we worked from home and it was not an Issue to conduct our meetings virtually. I
 received approval from the Director of Hospital Services to work from home that day instead
 of going to an appointment in person In Kearney, Nebraska. I found other childcare later In
 the day and was able to go to a hospital in Omaha that evening. The Family Services
 Manager scheduled appointments for me to do on my off days. Because I am a single mother,
 I needed advance notice for childcare. Non-African American employees were also single
 parents and were not scheduled for work on their off days, that I am aware of. On or about
 September 25, 2020, I had a meeting with the HR Director and FSC Manager to discuss my
 disabled child's school schedule. On or about September 30, 2020, I thought I was going to
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
If any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge In
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


     Digitally signed by Sakena Jones on 02-26-2021                                 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                       10:04 PM EST                                                 (month, day, yea//
          4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 12 of 14 - Page ID # 12


EEOC Form 5 (11/09)

                                                                                                                       Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                            Charge Presented To:
                                                                                                                       No(s):
      This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
             Statement and other information before completing this form.
                                                                                              □     FEPA
                                                                                              1K]   EEOC                563-2021-00094
                                   NEBRASKA EQUAL OPPORTUNITY COMMISSION                                                               and EEOC
                                                              State or local Agency, if any
 have a meeting to discuss my concerns with HR about my Supervisor. However, I was
 discharged allegedly due to being dishonest my special needs child's school schedule. I deny
 being dishonest about the schedule. I had discussed her going to school with my Supervisor
 several times. School schedules changed regularly due to Covid-19. Non-African American
 employees were treated better than me.

 I believe I have been discriminated against because of my race, African American,
 association with my daughter with a disability, and retaliated against, In violation of Title VII
 of the Civil Rights Act of 1964, as amended, and the Americans with Disabilities Act
 Amendments Act of 2008.




I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
if any. I wlll advise the agencies if I change my address or phone number
and I will cooperate fully with them In the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                   SIGNATURE OF COMPLAINANT


     Digitally signed by Sakena Jones on 02-26-2021                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                       10:04 PM EST                                                (month, day, yea,)
'   .         4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 13 of 14 - Page ID # 13


        CP Enclosure with EEOC Form 5 (11/09)

        PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
        request personal data and its uses are:

        1.     FORM NUMBER/TITLE/DATE.            EEOC Form 5, Charge of Discrimination (11/09).

        2.     AUTHORITY. 42 U.S.C. 2000e-S(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
        2000ff-6.

        3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
        reduced to writing (whether later recorded on this form or not) are, as applicable
        under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
        rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
        filing or referral arrangements exist, to begin state or local proceedings.

        4. ROUTINE USES. This form is used to provide facts that may establish the
        existence of matters covered by the EEOC statutes (and as applicable, other federal,
        state or local laws). Information given will be used by staff to guide its mediation and
        investigation efforts and, as applicable, to determine, conciliate and litigate claims of
        unlawful discrimination. This form may be presented to or disclosed to other federal,
        state or local agencies as appropriate or necessary in carrying out EEOC's functions.
        A copy of this charge will ordinarily be sent to the respondent organization against
        which the charge is made.

        s.   WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges
        must be reduced to writing and should identify the charging and responding parties
        and the actions or policies complained of. Without a written charge, EEOC will
        ordinarily not act on the complaint. Charges under Title VII, the ADA or GINA must be
        sworn to or affirmed (either by using this form or by presenting a notarized statement
        or unsworn declaration under penalty of perjury); charges under the ADEA should
        ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
        not mandatory that this form be used to make a charge.

                               NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

        Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
        files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
        filed at EEOC may also be first handled by a FEPA under worksharing agreements.
        You will be told which agency will handle your charge. When the FEPA is the first to
        handle the charge, it will notify you of its final resolution of the matter. Then, if you
        wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
        ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
        will ordinarily adopt the FEPA's finding and close our file on the charge.

                                          NOTICE OF NON-RETALIATION REQUIREMENTS

        Please notify EEOC or the state or local agency where you filed your charge if
        retaliation is taken against you or others who oppose discrimination or
        cooperate in any investigation or lawsuit concerning this charge. Under Section
        704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
        207(f) of GINA, it is unlawful for an employerto discriminate against present or former
        employees or job applicants, for an employment agency to discriminate against
        anyone, or for a union to discriminate against its members or membership applicants,
        because they have opposed any practice made unlawful by the statutes, or because
        they have made a charge, testified, assisted, or participated in any manner in an
I   f   I   ,
                    4:21-cv-03111-RGK-PRSE Doc # 1 Filed: 06/02/21 Page 14 of 14 - Page ID # 14


                investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar
                provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
                interference with anyone for exercising or enjoying, or aiding or encouraging others in
                their exercise or enjoyment of, rights under the Act.
